
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 611
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Stearns (for
			 himself and Mr. Boren) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Promoting global energy supply security
		  through increased cooperation among the United States, Turkey, Azerbaijan,
		  Kazakhstan, Iraq, and Georgia.
	
	
		Whereas Central Asia and the Southern Caucasus are key
			 regions with significant energy resources and economic potential situated
			 between Russia, China, India, the Middle East, and Europe;
		Whereas policies aimed at increasing economic
			 interdependence with a positive impact on peace and stability constitute one of
			 the main priorities of the United States toward the Caucasus and Central Asian
			 states;
		Whereas over the last decade more than one-third of
			 European gas supplies have come from Russia and some European allies are almost
			 completely dependent on Russian gas imports;
		Whereas the development of the hydrocarbon reserves and
			 their transportation to western markets will contribute to the economic
			 development of the Caucasus states and the Central Asian countries;
		Whereas Turkey’s geographic location, situated between
			 major oil and gas reserves with 70 percent of the world’s reserves lying to its
			 East, North, and South, and the world’s second largest oil and gas market lying
			 to its West, enhances its geostrategic value as a global energy hub;
		Whereas Turkey, Azerbaijan, Georgia, and the United States
			 have jointly promoted energy projects in the Caspian region for almost two
			 decades;
		Whereas the Baku-Tbilisi-Ceyhan (BTC) pipeline, the second
			 largest oil pipeline in the world, has connected Kazakhstan, Azerbaijan,
			 Georgia, and Turkey with global markets;
		Whereas the East-West Energy Corridor aims to transport
			 Caspian and Central Asian energy resources to western markets through safe and
			 alternative routes, as well to ensure the security and stability of transit
			 countries;
		Whereas the priority now becomes the realization of the
			 Southern Corridor;
		Whereas Eurasian energy security will be enhanced by the
			 completion of major infrastructure pipeline projects that deliver natural gas,
			 such as the Nabucco pipeline, the Trans Anatolian pipeline, the Trans Adriatic
			 pipeline, and the Interconnector Turkey-Greece-Italy pipeline;
		Whereas the safeguarding of the balance of interests
			 between the suppliers, consumers, and transit countries is recognized as the
			 key feature for genuine energy security;
		Whereas this multinational cooperation will continue to be
			 a great asset for preserving regional peace, security, and wealth, as well as
			 defending democracy and freedom in Eurasia; and
		Whereas the United States and the European Union have
			 established an EU–US Energy Council to promote security of transit and key
			 energy infrastructures that could improve energy security at a regional and
			 global level: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives—
				(A)notes that
			 economic and commercial projects, especially energy related projects, offer an
			 opportunity in promoting integration and development in the region;
				(B)commends Turkey,
			 Azerbaijan, Georgia, Iraq, and Kazakhstan for their positive contributions to
			 the East-West Energy Corridor and energy security in the region;
				(C)supports the
			 efforts of the United States Special Envoy for Eurasian Energy, and encourages
			 the continued engagement with the countries in the region, notably Azerbaijan,
			 Turkey, Kazakhstan, Georgia, and Iraq for mutual security and prosperity;
			 and
				(D)encourages the
			 Administration to continue to engage with the countries in the region and
			 provide political and economic support for the projects; and
				(2)it is the sense of the House of
			 Representatives that it is in the national interest of the United States to
			 support and enhance Europe’s energy security by working with the Governments of
			 Turkey, Azerbaijan, and Georgia and its partners to make available additional
			 gas and oil supplies to that market in a cost effective and secure
			 manner.
			
